Citation Nr: 0126388	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  96-42 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether the originating agency has jurisdiction over a 
claim of clear and unmistakable error (CUE) in a March 1979 
rating decision concerning the effective date of a grant of 
service connection for an acquired psychiatric disability.

2.  Whether the originating agency has jurisdiction over a 
claim of CUE in a September 1973 rating decision concerning 
the denial of entitlement to service connection for an 
acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The appellant had active military service from March 1965 to 
November 1966.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating activities of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  The 
procedural history of the case is set forth in the decision 
which follows.  

A hearing was held in July 2001 at the RO before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.

The Board has reviewed the procedural history of the case in 
light of allegations of CUE as to rating decisions entered by 
the RO in September 1973 and March 1979.  The Board concludes 
that the appellant has raised and completed an appeal as to 
the second issue listed on the title page of this decision.


FINDINGS OF FACT

1.  A reconsideration decision of the Board in May 1983 
granting an effective date of January 25, 1977 for service 
connection for an acquired psychiatric disability affirmed 
the RO's March 1979 rating decision granting service 
connection for an acquired psychiatric disability and, as 
such, the final appellate decision subsumed the RO decision.

2.  A reconsideration decision of the Board in May 1983 
failed to affirm the RO's September 1973 unappealed rating 
decision denying service connection for an acquired 
psychiatric disability and, as such, the final appellate 
decision failed to subsume the RO decision. 


CONCLUSIONS OF LAW

1.  The RO does not have jurisdiction to review the 
appellant's claim of CUE in an RO rating decision of March 
1979 concerning the effective date of a grant of service 
connection for an acquired psychiatric.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1104 (2001).

2.  The RO does have jurisdiction to review the appellant's 
claim of CUE in an RO rating decision of September 1973 
denying service connection for an acquired psychiatric 
disability.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 20.302, 20.1104 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran filed an initial claim for service connection for 
an acquired psychiatric disability in June 1973.  The RO 
entered a decision in September 1973 denying entitlement to 
service connection for an acquired psychiatric disability.  
The veteran was informed of that adverse determination by 
letter of September 1973.  She did not appeal within the one 
year prescribed period.

A March 1979 RO rating decision granted service connection 
for an acquired psychiatric disability, classified as 
undifferentiated type schizophrenia, effective November 9, 
1978.  The veteran perfected a timely appeal as to the 
effective date assigned for the grant of service connection 
for an acquired psychiatric disability.

The Board issued a decision in August 1981 denying an 
effective date earlier than November 9, 1978, for a grant of 
service connection for an acquired psychiatric disability.  
In that decision, the Board entered a finding of fact that no 
appeal was timely taken from the September 1973 rating 
decision.  The Board also reached a conclusion of law that 
the rating action of September 1973 which denied service 
connection for a nervous disorder was final.  

In May 1983, on reconsideration, the Board found that there 
was obvious error in the August 1981 Board decision, and 
assigned an effective date of January 25, 1977, for service 
connection for an acquired psychiatric disability.  Further, 
the Board noted that the August 1981 Board decision contained 
no error in holding that the September 1973 rating decision, 
which denied service connection for an acquired psychiatric 
disability, was final and subject to revision only by the 
filing of a reopened claim.  The Board went on to point out 
that the veteran and her representative raised no cogent 
allegations of error with respect to that point.  

The Board's decision of January 1993 found that new and 
material evidence had not been submitted to reopen a claim 
for an effective date earlier than January 25, 1977, for a 
grant of service connection for an acquired psychiatric 
disability.

In a memorandum dated in September 1994, the veteran's 
representative claimed CUE in an RO determination of 
September 1973 denying service connection for a psychiatric 
disability.  It was stated that the veteran, in her claim for 
benefits (VA Form 21-526) submitted in June 1973, referred to 
her hospitalization at a state mental health facility from 
May to August 1967.  It was maintained that records from the 
state mental health facility, identified in the veteran's 21-
526, were never requested by the RO, in order to substantiate 
the claim for service connection for an acquired psychiatric 
disorder.  In essence, it was contended that, had the records 
of the veteran's hospitalization at state mental health 
facility been available in September 1973, the RO would then 
have granted service connection for an acquired psychiatric 
disability.

In a letter dated in September 1994, the RO responded to the 
allegation of CUE raised in the memorandum referenced above.  
The RO advised that the Board's August 1981 decision 
confirming the effective date of service connection for 
undifferentiated type schizophrenia as November 9, 1978 was 
final.  (As previously noted, the Board's May 1983 
reconsideration decision actually assigned an effective date 
of January 25, 1977 for a grant of service connection for an 
acquired psychiatric disability).  In any event, the RO 
pointed out that any allegation of CUE concerning the 
effective date for a grant of service connection for 
schizophrenia had to be directed to the Board.  

A November 1994 memorandum from the veteran's representative 
again maintained CUE in the RO's September 1973 decision 
denying service connection for an acquired psychiatric 
disability.  The representative argued that VA had failed in 
its duty to assist by not seeking to develop the veteran's 
claim in light of the available evidence.  The RO deemed the 
November 1994 memorandum as the veteran's Notice of 
Disagreement (NOD) with the disposition of which she was 
informed by the RO's letter of September 1994.

A Statement of the Case (SOC) was issued in August 1996.  In 
pertinent part, it addressed the issue of whether the RO had 
jurisdiction over a claim of CUE in a prior rating decision 
concerning the effective date of a grant of service 
connection for an acquired psychiatric disability.  

The August 1996 SOC listed 38 C.F.R. § 3.104(a), a regulation 
regarding the finality of RO decisions.  Further, the SOC 
referenced the November 1994 memorandum claiming entitlement 
to an earlier effective date for an acquired psychiatric 
disorder, alleging CUE in the rating decision of September 
1973.  The RO pointed out that any rating decision concerning 
the effective date prior to the Board's May 1983 
reconsideration decision had been subsumed into the 
reconsideration decision.  

VA Form 9, dated in October 1996 and accompanied by 
correspondence from the veteran, was deemed by the RO as 
completing the appeal on the above-referenced issue listed in 
the SOC.

Of record is a March 2001 Statement of Accredited 
Representative in the Appealed Case.  The representative 
again made reference to the June 1973 VA Form 21-526, in 
which the veteran referred to a period of treatment at a 
state mental health facility during the period from May to 
August 1967.  Citing to case law and VA manual provisions, 
the veteran's representative noted VA's duty to assist 
claimants in securing documentary evidence in support of a 
claim.  In essence, it was again argued that the RO had 
committed CUE for failure to obtain a report of the veteran's 
hospitalization at the state mental health facility, when it 
entered its September 1973 decision denying service 
connection for an acquired psychiatric disability.  It was 
again contended that, had the records of the veteran's 
hospitalization at state mental health facility been 
available September 1973, the RO would then have granted 
service connection for an acquired psychiatric disability.

A hearing was conducted in July 2001 at the RO before the 
undersigned Board Member.  In testimony and through the 
presentation of her representative, the veteran essentially 
reiterated previous arguments alleging CUE in prior decisions 
rendered by the RO pertaining to the grant of an effective 
date for service connection for her acquired psychiatric 
disability.  Additionally, the representative specified that 
the allegation of CUE applied to an RO determination of 
September 1973 denying service connection for an acquired 
psychiatric disability, as well as a subsequent RO 
determination granting service connection for an acquired 
psychiatric disability, but which failed to assign an 
effective date to a point in time either during 1973 or 
during 1966.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim, and provide a 
medical examination when such an examination is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (a)(1), 
(d) (West Supp. 2001).  See also the implementing regulations 
at 66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).  The 
recent enactment of the VCAA does not affect the issues 
decided in this case which pertain to a jurisdictional matter 
and do not require evidentiary development.  Therefore, there 
is no reason to consider the VCAA in deciding this case. 

When a determination of the agency of original jurisdiction 
is affirmed by the Board of Veterans' Appeals, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1104 (2001).  The law grants a period of one year from 
the date of the notice of the result of the initial 
determination for initiating an appeal by filing a notice of 
disagreement; otherwise, that determination becomes final and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(a), (b) (2001).

In essence, it is argued that the RO committed CUE in its 
September 1973 decision denying service connection for an 
acquired psychiatric disability because the RO breached VA's 
duty to assist the claimant in developing evidence; further, 
it is argued that the March 1979 decision which granted 
service connection for an acquired psychiatric disability 
committed CUE for failure to assign an earlier effective date 
for the grant of service connection, again, because it had 
earlier breached the duty to assist.  

As to the allegation of CUE in the RO's March 1979 decision, 
that decision granted service connection for a psychiatric 
condition.  Obviously, the veteran does not allege clear and 
unmistakable error in this action as it was favorable to her.  
The rating board did, however, assign an effective date of 
November 9, 1978 for the grant.  This became an appealable 
issue which the veteran did, in fact, appeal.  In a May 1983 
reconsideration decision, the Board differed with the RO's 
decision as to the assignment of an earlier effective date 
for service connection; namely, January 25, 1977 instead of 
November 9, 1978.  The May 1983 reconsideration decision of 
the Board effectively subsumed the RO's March 1979 as to the 
only issue in controversy which was the proper effective date 
for the grant of service connection.

The allegations of CUE advanced by the appellant and her 
representative with respect to the effective date of a grant 
of service connection for acquired psychiatric disability 
amount to a collateral attack on the March 1979 RO decision 
which has been subsumed by a Board decision.  A federal court 
has held that in a case, as the one now before the Board, it 
would be inconsistent with the statutes governing the 
finality of Board decisions to permit a CUE challenge before 
the RO to an earlier RO decision where the Board had affirmed 
the earlier RO decision.  Smith v. Brown, 35 F.3d 1516 (Fed 
Cir 1994).

The Board notes that two avenues are available by which the 
appellant may proceed before the Board and urge that there 
was error in an otherwise final decision of the Board.  
First, the appellant may file a motion to the Board seeking 
reconsideration of an appellate decision by alleging obvious 
error of fact or law.  38 U.S.C.A. § 7103 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1000 (2001).  Second, the appellant may 
file a motion to the Board alleging clear and unmistakable 
error in an appellate decision.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1403 (2001).

Turning to the allegation of CUE in the RO's September 1973 
decision, the Board concludes that the veteran has completed 
an appeal as to the issue of whether the RO has jurisdiction 
over a claim of CUE in the September 1973 decision denying 
service connection for an acquired psychiatric disability.  
This is because the veteran, through her representative, in 
fact, presented argument and evidence on the issue.  Further, 
information contained in the August 1996 SOC provided her 
with pertinent authority and with an explanation for the RO's 
determination that it did not have jurisdiction over the 
claim of CUE in the September 1973 rating decision concerning 
the denial of entitlement to service connection for an 
acquired psychiatric disability.  Accordingly, whether the RO 
has jurisdiction over a claim of CUE in the September 1973 
rating decision is an issue which has been adequately 
developed for appeal.  

A review of the record shows that the issue, which was the 
subject of the Board's May 1983 reconsideration decision, 
which replaced the August 1981 Board decision, was the 
effective date to be assigned for a grant of service 
connection for an acquired psychiatric disability.  The RO's 
March 1979 decision, from which the appeal to the Board 
arose, had already granted service connection for an acquired 
psychiatric disability.  In contrast, the RO's unappealed 
September 1973 decision denied the underlying issue of 
service connection for an acquired psychiatric disability.  
In other words, the claim adjudicated in the RO's March 1979 
decision on appeal was different from the claim adjudicated 
in the RO's September 1973 unappealed decision.  

A federal court has held that a more recent Board decision 
did not subsume an earlier RO decision because the subsequent 
board decision not only decided a different claim, but also 
failed to affirm the earlier RO decision.  Brown v. West, 203 
F.3d 1378 (2000).  For reasons discussed above, the Board 
concludes that the Board's May 1983 reconsideration decision 
did not subsume the RO's September 1973 decision.  
Accordingly, it follows that the RO does have jurisdiction 
over a claim of CUE in the September 1973 rating decision 
concerning the denial of entitlement to service connection 
for an acquired psychiatric disability.  



ORDER

The originating agency does not have jurisdiction over a 
claim of CUE in a March 1979 rating decision concerning the 
effective date of a grant of service connection for an 
acquired psychiatric disability, and the appeal must be 
denied.

The originating agency has jurisdiction over a claim of CUE 
in a September 1973 rating decision concerning the denial of 
entitlement to service connection for an acquired psychiatric 
disability, and to that extent, the appeal is granted.


REMAND

In view of the Board's disposition of issue #2 on the title 
page of this decision, the underlying issue of whether there 
was CUE in the September 1973 rating decision is referred to 
the RO for adjudication.  

In connection with adjudicating this issue the RO should 
discuss whether or not Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) is applicable in this case.  By way of 
explanation, the Board notes that under 38 U.S.C. § 7105(c), 
if a veteran fails to appeal from a Regional Office decision, 
that decision is "final."  There are two statutory exceptions 
to this finality: (1) The Secretary must reopen a claim "if 
new and material evidence regarding the claim is presented or 
secured," 38 U.S.C. § 5108, and (2) a decision "is subject to 
revision for clear and unmistakable error," 38 U.S.C. § 
5109A(a) (West Supp. 2001). 

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the court 
created a third exception to the finality rule: an earlier 
decision is non-final if it involves a breach of the Regional 
Office's duty under 38 U.S.C. § 5107(a) to assist in 
obtaining pertinent SMRs specifically requested by the 
claimant and in failing to provide the claimant with notice 
explaining the deficiency.  The RO should determine whether 
the holding in Hayre may be applied with regard to the 
allegations of the failure of the duty to assist alleged in 
this case.  As the RO must first determine if the rating 
action in question is final before it can adjudicate the 
issue of whether there is clear and unmistakable error in 
that rating action, the applicability of Hayre to the 
particular fact pattern of this case is inextricably 
intertwined with the clear and unmistakable error issue.

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should adjudicate the issue of 
whether there was CUE in the September 
1973 rating decision concerning the 
denial of entitlement to service 
connection for an acquired psychiatric 
disability, to include the issue of 
whether that rating action is final.  In 
so considering, the RO should determine 
the applicability of the Hayre case to 
the fact pattern herein presented.  (In 
short, the RO must decide whether the 
Hayre case is to be limited to the 
particular fact pattern therein presented 
or whether it may be extended to other 
failures of the duty to assist.)  If any 
decision is adverse to the veteran, a 
Supplemental Statement of the Case should 
be issued.  The veteran and her 
representative are reminded of the need 
to submit a substantive appeal if the 
Board is to address this matter.  

Thereafter, if the veteran completes an appeal on the issue 
of whether there was CUE in the September 1973 rating 
decision concerning the denial of entitlement to service 
connection for an acquired psychiatric disability, the matter 
should be returned to the Board for appellate consideration.  
No action is required of the appellant until notified.  The 
purpose of this remand is to ensure due process of law.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

